Appeal from a judgment of the County Court of Broome County (Smith, J.), rendered July 8, 2014, convicting defendant upon his plea of guilty of the crime of attempted assault in the second degree.
Defendant pleaded guilty to the reduced charge of attempted assault in the second degree and was sentenced, in accordance with the terms of the plea agreement, to six months in jail followed by five years of probation. Defendant appeals.
Appellate counsel seeks to be relieved of his assignment on the ground that there are no nonfrivolous issues to be raised on appeal. Upon review of the record and briefs, we agree. Accordingly, the judgment of conviction is affirmed and counsel’s application for leave to withdraw is granted (see People v Cruwys, 113 AD2d 979, 980 [1985], lv denied 67 NY2d 650 [1986]; see generally People v Stokes, 95 NY2d 633 [2001]).
Peters, P.J., Rose, Devine, Clark and Aarons, JJ., concur.
Ordered that the judgment is affirmed, and application to be relieved of assignment granted.